DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 6/17/2022.  Claims 7-16 are pending for consideration in this Office Action.

Response to Amendment

The objection to the drawings has been withdrawn in light of the amendments filed. 

Claim Rejections - 35 USC § 112

USC § 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 7 and 12, the recitation of “...Step 2 selecting any of three parameters and their coefficients of compressor regression model from compressor current change of (ΔI) as (A1), refrigerant high pressure change of (ΔPc) as (A2), refrigerant low pressure change of (ΔPe) as (A3), in conjunction with change of time (Δt) since at recorded speed compressor is run as (A4), wherein the compressor speed regression model format is (ΔF) = f((ΔI), (ΔPc), (ΔPe), (Δt)) and these parameters are the changing values as compared to the immediate prior speed control timing cycle,” renders the claim unclear. 
For example, it is unclear what “in conjunction with change of time (Δt) since at recorded speed compressor is run as (A4),” and what “... and these parameters are the changing values as compared to the immediate prior speed control timing cycle,” means in the claim. This creates ambiguity within the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - Step 2 selecting any of three parameters and their coefficients of compressor regression model from compressor current change of (ΔI) as (A1), refrigerant high pressure change of (ΔPc) as (A2), refrigerant low pressure change of (ΔPe) as (A3), in conjunction with change of time (Δt), wherein the compressor speed regression model format is (ΔF) = f((ΔI), (ΔPc), (ΔPe), (Δt)) - - for clarity.

Regarding Claim 7, the whole of the claim...is indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim." In this instance the claim recites a number of method steps but does not sufficiently disclose the apparatus that performs the method steps.  The disclosure mentions a “speed control calculation unit” but only discusses the alleged ‘speed calculation unit’ with respect to what it does and does not disclose what it is.  MPEP 2164.06(c).   Additionally, the limitation “speed control calculation unit” is found to be indefinite because the definition of the term in the specification [0005; 0006] was functional, i.e., the calculation unit is defined by what it does rather than what it is. See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 12, the recitation of “...A non-transitory computer-readable medium having stored thereon a set of computer-executable instructions for causing a variable speed AC (meaning both cooling and heating) control system having only on/off switch communication between outdoor unit and indoor unit to perform the steps comprising:” renders the claim unclear.
The disclosure is silent to any structure that could execute computer-executable instructions.  Additionally, the claim is indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim." In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear.  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. See MPEP 2173.05(g)
Particularly the claim does not recite the structure that performs calculation i.e. controller or microprocessor and does not recite the system upon which the alleged steps are performed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US2015/0114080) in view of Kim et al. (US2015/0082814).
Regarding Claims 7 and 12, as best understood, Berg teaches a variable speed AC (meaning both cooling and heating) control method for speed control in AC system being fully compatible with existing fixed speed AC control system using on and off signaling communication between an outdoor unit and indoor unit, without the need to obtain a room temperature and a set temperature [fig 1; 0002; see also 0027 where Berg discloses a memory i.e. non-transitory computer-readable medium], comprising: 
receiving default setting of run time t, based on the outdoor temperature and the default run time t, setting a target compressor speed [0029-0033; fig 3; S202-S210];
selecting any of three parameters and their coefficients of compressor regression model from compressor current change of (ΔI) as (A1), refrigerant high-pressure changes of (ΔPc) as (A2), refrigerant low pressure change of (ΔPe) as (A3), in conjunction with change of time (Δt) [0035; where discharge pressure is selected], 
running compressor until the target compressor speed is achieved, then running it one speed control timing cycle [0032; fig 3 @ S208].
Berg does not explicitly teach based on evaluating the regression model, readjusting the compressor speed by a default setting amount wherein the readjustment is based on determining from the regression model whether a different speed is better than the current speed in matching cooling or heating indoor load, wherein the readjustment is self-learned by observation from past operation data.
However, Kim teaches a method for controlling a compressor [0002] that based on evaluating a regression model, readjusting the compressor speed by a default setting amount wherein the readjustment is based on determining from the regression model whether a different speed is better than the current speed in matching cooling or heating indoor load, wherein the readjustment is self-learned by observation from past operation data [0041; 0047; See S521; S533; where the predetermined high pressure threshold is self-learned].
Kim teaches that it is known that this arrangement prevents unexpected cutoffs of the compressor by controlling the number of rotations of the compressor based on discharge pressure [0015].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Berg to have wherein based on evaluating the regression model, readjusting the compressor speed by a default setting amount wherein the readjustment is based on determining from the regression model whether a different speed is better than the current speed in matching cooling or heating indoor load, wherein the readjustment is self-learned by observation from past operation data in view of the teachings of Kim in order to provide a tight sealed connection to the system.
For clarity, the limitation “...wherein the compressor speed regression model format is (ΔF) = f((ΔI), (ΔPc), (ΔPe), (Δt)),” has not been given patentable weight because the limitation serves to explain what the regression format is and does not place additional constraints upon prior art references.

Regarding Claims 8 and 13, as best understood, Berg, as modified, teaches the invention above and Kim teaches wherein the readjusting step evaluates the regression model by adding up the terms that would favor increasing speed as well as decreasing speed, and based on the net value, chooses to increase or decrease the compressor speed by the default setting amount [0041; 0047; S521; S533].

Regarding Claims 9 and 14, as best understood, Berg, as modified, teaches the invention above and Kim teaches wherein the readjusting step calculates the individual coefficient values as weight factors that would favor increasing or decreasing compressor speed [0041; 0047; S521; S533].

Regarding Claims 10 and 15, as best understood, Berg, as modified, teaches the invention above and Kim teaches wherein the readjusting step tests whether the compressor speed is higher than the default speed, and if so, decreases the compressor speed; and the amount of increase or decrease default setting is set by user or by remote server [0041; 0042].


Regarding claims 11 and 16, as best understood, Berg, as modified, teaches the invention above and Kim teaches after operation cycle is finished, testing whether the operation cycle is completed ahead of the target timing, and based on comparing similar multiple operation cycle performances, determining whether the similar operation cycle speed should be increased or decreased by default setting, and recording operation cycle parameters into a database [0041].

Response to Arguments

The examiner has no response to Applicant’s explanation of the disclosure found on pages 1-3 of the disclosure.  

On pages 3 and 4 of the remarks, Applicant argues with respect to Claims 7 and 12 that the combination of Berg et al. (US2015/0114080, hereinafter “Berg”) and Kim et al. (US2015/0082814, hereinafter “Kim”) is improper.  Applicant argues that Kim uses too much data in its analysis i.e. the use of room temperature is redundant, since outdoor temperature has already been used in STEP 1.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejection

In response to Applicant's arguments, Applicant is reminded that claims 7 and 12 are rejected under 35 USC 103(a) where Berg teaches the basic structure of the invention including receiving default setting of run time t, based on the outdoor temperature and the default run time t, setting a target compressor speed [0029-0033; fig 3; S202-S210] and Kim is used to teach a method for controlling a compressor [0002] that based on evaluating a regression model, readjusting the compressor speed by a default setting amount wherein the readjustment is based on determining from the regression model whether a different speed is better than the current speed in matching cooling or heating indoor load, wherein the readjustment is self-learned by observation from past operation data [0041; 0047; See S521; S533; where the predetermined high pressure threshold is self-learned].
Additionally, Applicant's arguments against the references individually, is attempting to show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Berg teaches the use of outdoor temperature to set the initial compressor speed over a default runtime.  Whereas Kim discloses using room temperature to set an initial speed of the compressor...the part of Kim that is relevant to the rejection is the use of discharge pressure to adjust compressor speed.  Kim use of indoor temperature to set the initial compressor speed is not germane to controlling compressor speed based on discharge pressure.  
The rejection is based on the combination of the references ...the use of outdoor temperature as disclosed in Berg and the use of controlling compressor speed based on discharge pressure disclosed in Kim.  Accordingly, the rejection is maintained.
For at least the reasons above, claims 7-12 remain rejected.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763